Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 08/09/2021.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/28/2021.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhigang Ma (Reg. No. 76,258) on 08/23/2021.
The application has been amended as follows, based on the most recent amendments filed on 08/09/2021:

16.	(Currently Amended) A wearable device comprising: 
a device body comprising:
a touch-sensitive display;
a circular mechanical ring rotatable around the touch-sensitive display; and
a detector configured to detect rotation of the rotatable circular mechanical ring, wherein an inner surface of the circular mechanical ring comprises an encoder associated with the detector; 
a band coupled to the device body;

a second sensor in or on a base of the device body, wherein the second sensor comprises a biometric sensor configured to contact skin of a user wearing the wearable device.

18.	(Currently Amended) The wearable device of claim 16, wherein the first sensor faces outward from the rotatable circular mechanical ring 

21.	(Currently Amended) The wearable device of claim 16, wherein the detector comprises the encoder.

CANCEL Claim 23.

Allowable Subject Matter

Claims 16-22, 24, 26, 29, and 31 are allowable.
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment and arguments presented 08/09/2021 and examiner’s amendment authorized by applicant on 08/23/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 16, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482